[employmentofferletterttha002.gif] [employmentofferletterttha002.gif]







July 1, 2015




Tami Tharp







Dear Ms. Tharp




It is my pleasure to extend the following offer of employment to you on behalf
of Oakridge Global Energy Solutions, Inc. This offer is contingent upon your
written acceptance.




Title: Chief Financial Officer




Reporting Relationship: The position will report to Lee Arrowood, President




Job Description: As a key member of the Executive Management Team, the Chief
Financial Officer will report to the President and assume a strategic role in
the overall management of the company. The CFO will have primary day-to-day
responsibility for planning, implementing, managing and controlling all
financial-related activities of the company.  This will include direct
responsibility of accounting, finance, forecasting, strategic planning,, job
costing, legal,, property management, deal analysis and negotiations, investor
relationships and partnership compliance and private and institutional
financing.  Work with the purchasing Manager to develop processes that creates a
balance system for inventory decisions and financial savings that impact the
business.  This position shall perform all duties within the objectives,
standards, and policies of the company as they fit within the overall structure
and goals of Oakridge Global Energy Solutions, and other activities as needed to
facilitate company success.




Base Salary: Will be paid every other week in installments of $4615.38 which is
equivalent to $120,000.00 on an annual basis, and subject to deductions for
taxes and other with holdings as required by law or policies of the company.
 Annual performance and salary reviews will be conducted as per company policy
and specified in Employee Handbook




Non-Compete Agreement: Our standard non-compete agreement must be signed within
the first two weeks. A copy of this will be forwarded to you upon your
acceptance of this offer.




Benefits: The current standard company health and dental insurance coverage are
supplied per company policy. Eligibility for other benefits, including the
401(k) and tuition reimbursement, will generally take place per company policy
and availability. Employee contribution to payment benefit plans is determined
annually.  401(k) is currently not offered, but will be available starting in Q3
of 2015.  




Stock Options: No stock options are included with this offer.  Employee shall be
eligible to participate in future Stock Options based on company policy and
availability.




Vacation and Personal Emergency Time Off: Vacation is accrued at 6.15hours per
pay period. Which is equivalent to 4 weeks of PTO on an annual basis.








--------------------------------------------------------------------------------

[employmentofferletterttha002.gif] [employmentofferletterttha002.gif]




Stock Share Incentives: OGES shares in the amount of 50,000 will be offered to
you after 30 days of employment.  An additional 100,000 shares will be awarded
to you within the first 30 days of a OGES NASDAQ filing




Merit Increase: Within 30 days of completion of NASDAQ filing and annually
thereafter




Phone/Travel Expenses: Normal and reasonable expenses will be reimbursed on a
monthly basis per company policy and upon completion of an appropriate expense
request form. (See employee handbook).  Expenses are typically paid within 1 to
2 weeks of submission to accounting.




Start Date: July 6, 2015




Your employment with Oakridge Global Energy Solutions is at-will and either
party can terminate the relationship at any time with or without cause and with
or without notice.




You acknowledge that this letter represents the entire agreement between you and
Oakridge global Energy Solutions and that no verbal or written agreements,
promises or representations that are not specifically stated in this offer, are
or will be binding upon Oakridge Global Energy Solutions.




If you are in agreement with the offer outline above, please sign below. This
offer is in effect until




July 3, 2015




Signatures:




/s/L. Lee Arrowood_____________

L. Lee Arrowood President

Oakridge Global Energy Solutions




July 1, 2015




/s/Tami Tharp________________July 3, 2015_

Tami Tharp                                                Date






